Title: To Thomas Jefferson from Wakelin Welch, Sr., with Jefferson’s Account with Robert Cary & Co., 31 May 1783
From: Welch, Wakelin
To: Jefferson, Thomas


        
          
            Sr
            London 31st. May 1783.
          
          Permit me to congratulate You on the happy Restoration of Peace which I flatter myself will be permanent and Satisfactory to all Parties. During the national Misfortunes I have had the Unhappiness to lose both my Partners Cary and Moorey. The Business for many Years was chiefly under my Management and which I flatter myself was so conducted as to meet the Approbation of You and the rest of our Friends: in order to continue the same and to establish my Son in the Trade I have taken him into Partnership which from his known good Character I believe will be found no ways exceptionable.
          It was my Intention to forward some Vessels for the particular Accomodation of our Friends, but so many are going on Speculation that there can be no want of freight, and perhaps it may be obtained much cheaper in the Country than the Merchants here can charter: as to our own Ships, them we sold on the Commencement of the Difference, we being determined to follow no Calling that might give Umbrage to our Connexions with our Friends in Virginia; and ever since I have been out of all Trade; indeed were it not for my Son, I should have totally declined it but for his Sake I embrace the Opportunity of asking the Continuance of your Friendship assuring all honest Endeavours shall not be wanting to render You every Satisfaction You can wish. All intercourse being so long Stop’d I have had no Opportunity of transmitting your Account before. The Ballance £115.18.4 believe you will find right, and as Opportunity offers hope you will favour me with a remittance—in the interim being Yr most humble Servt,
          
            Wake. Welch
          
        
        
          ENCLOSUREDr. Mr Thomas Jefferson of Virginia in Acct Currt with Robert Cary & Co. of London
          
            
              1774 Novr. 17thTo Goods per the Active  87. 4  
            
            
              1783 Feby. 22To 7 Yrs 3 Mo 5 Dvs Interest on £85. from 17th Novr
            
            
              1775 to this day  30.17. 4
            
            
              £118. 1. 4
            
          
          
          
            
              Cr.
            
            
              1777. June 11thBy Cash for 86 lb Old Pewter sold by Capt. Power   2. 3  
            
            
              1783 Feby 22By Ballance due to us 115.18. 4
            
            
              £118. 1. 4
            
            
              London 22nd February 1783
            
            
              Errors Excepted
            
            
              Wake. Welch Surviving Partner to Cary & Moorey both Deceased
            
          
        
      